Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1, “function unit” appears to be “function circuit”.  In line 3, “controller” appears to be “the controller”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2019/0069375 A1, hereinafter referred to as Baker).
Regarding claim 1, Baker discloses a lighting apparatus (Figs. 1, 2, 3), comprising: 
a main module (first luminaire 20) comprising a power circuit (paragraph [0043]), a light source (130), a first network interface (122, “WiFi, Bluetooth, ZigBee, etc.”, paragraph [0042]) and a controller (124), wherein the power circuit is controlled by the controller to generate a driving current (by 128) supplied to the light source by converting an external power source (paragraph [0043]); and 
an extended module (50, 50a, 50b) comprising a function circuit (134, 136, 138, 140, Fig. 1; 151, 153, 155, 157, Fig. 2; 220, 222, 224, Fig. 3; see paragraph [0056]) and a second network interface (142, 159), wherein the function circuit communicates with the controller via the second network interface and the first network interface (“The lighting related information in protocol 136 is converted at 138 to one or more lighting device protocols 140, suitable for providing corresponding lighting commands via a network interface 142 and the network 30 to the luminaires 20 of the particular system 10.”, paragraph [0056]) to add an extended function (“The signal splitting device 157 is a logic circuit or programmed processor configured to separate lighting commands out of the lighting information into commands for individual ones of the luminaires 20 (see FIG. 1).”, paragraph [0070]) for the controller to enhance controlling of the light source, wherein when the extended module (50, 50a, 50b) is detachable from the main module (by disconnecting the wired network, “Although other forms of network may be used, e.g. various types of wired or fiber networks,”, paragraph [0042]), the main module (20) is operated independently without the extended function (paragraph [0054]-[0055]).
Regarding claim 2, Baker discloses the lighting apparatus of claim 1, wherein the main module (20) and the extended module (50, 50a, 50b) share a common housing (a room, Figs. 8A-8D, paragraph [0122]).
Regarding claim 3, Baker discloses the lighting apparatus of claim 1, wherein the main module (20) has a main housing and the extended module (50, 50a, 50b) has a extended housing, wherein the main housing and the extended housing are detachable (by disconnecting the wireless network, “Although other forms of network may be used, e.g. various types of wired or fiber networks, the example utilizes a wireless data network 30”, paragraph [0042]), wherein the main housing and the extended housing do not have metal contact (since they utilize wireless network 30).
Regarding claim 4, Baker discloses the lighting apparatus of claim 3, wherein the main housing is attached to the extended housing with a connector structure (“Although other forms of network may be used, e.g. various types of wired or fiber networks,”, paragraph [0042]).
Regarding claim 8, Baker discloses the lighting apparatus of claim 1, wherein the function circuit has a third network interface (e.g. nLight, Fig. 2), wherein the controller (124) is connected to an external device (Media Player 102) wirelessly (via wireless network 30, paragraph [0042]) via the third network interface to receive a control signal from the external device, wherein the third network interface accesses a different network protocol (nLight, paragraph [0071], “the media receiver 50 may support more than one lighting control communication protocol”, paragraph [0063]) as the first network interface (“the luminaire 20 may include any number of wired or wireless transceivers, for example, to support additional communication protocols and/or provide communication over different communication media or channels for lighting operations or other functions”, paragraph [0053]).
Regarding claim 9, Baker discloses the lighting apparatus of claim 8, wherein the controller (124) transmits a connection parameter to the function circuit via the first network interface and the second network interface for the function circuit to communicate with the external device (paragraphs [0055], [0057], [0059]).
Regarding claim 10, Baker discloses the lighting apparatus of claim 8, wherein the function circuit transmits a connection parameter to the controller via the second network interface and the first network interface for the controller to communicate with the external device (paragraphs [0055], [0057], [0059]).
Regarding claim 11, Baker discloses the lighting apparatus of claim 1, wherein the function circuit has a sensor for detecting a motion (224, Fig. 3), wherein the detected motion is sent to the controller to control the light source (paragraph [0089]- [0090]).
Regarding claim 12, Baker discloses the lighting apparatus of claim 1, wherein the extended module (50, 50a, 50b) has a fourth network interface (“the media receiver 50 may support more than one lighting control communication protocol”, paragraph [0063]; “Wired or fiber data communication interfaces may be used instead of or in addition to the wireless transceiver; and even in a wireless network implementation, there may be additional wireless transceivers in or coupled to the receiver.”, paragraph [0074]) for physically connecting to a second device (other luminaire 20), wherein the controller communicates with the second device via the fourth network interface (paragraphs [0055], [0063]).
Regarding claim 15, Baker discloses the lighting apparatus of claim 1, wherein the function network), the control program is transmitted to controller for the controller to execute the control program (paragraphs [0055]-[0056], [0063]).
Regarding claim 16, Baker discloses the lighting apparatus of claim 1, wherein the controller (124) stores (126) a control program (paragraph [0053]), wherein when the main module (20) is attached to the extended module (via either wired or wireless network), the control program is transmitted to the function circuit for the function circuit to execute the control program (“for lighting operations or other functions (e.g. commissioning and maintenance)”, paragraph [0053]).
Regarding claim 19, Baker discloses the lighting apparatus of claim 1, wherein there are multiple extended modules (luminaires 20) attached to the main module (the first luminaire 20) at the same time (via network 30), wherein the function circuits of the multiple extended module provide different functions (“The network interface of the receiver sends respective lighting commands via a data network to each respective one of the luminaires, so that operations of controllable light sources of the various luminaires are based on the received respective lighting commands.”, paragraph [0029]; “The source 130, however, may be of various types and may offer different degrees of controllable lighting output operations. The controllable light source 130 in each one the luminaires, for example, may be a point light source, a light bar type source formed by an arrangement of a number of individually controllable light emitters or a matrix source formed by individually controllable light emitters and/or any suitable combination of such arrangements of sources or emitters.”, paragraph [0043]).
Regarding claim 20, Baker discloses the lighting apparatus of claim 19, wherein the controller dynamically detects the multiple extended modules and dynamically adjust controlling of the light source according to detected multiple extended modules (intended, “Although the drawing shows only one transceiver 122, the luminaire 20 may include any number of wired or wireless transceivers, for example, to support additional communication protocols and/or provide communication over different communication media or channels for lighting operations or other functions (e.g. commissioning and maintenance)”, paragraph [0053]).

Allowable Subject Matter
Claims 5-7, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al. (US 2015/0351203 A1) discloses systems and methods for lighting and appliance control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844